Title: To Thomas Jefferson from James Taylor, 3 February 1806
From: Taylor, James
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            New Port Kentucky 3d. Feby 1806.
                        
                        Agreeably to my promise I now send you the Monthly Strawberry vines promised you when I had the pleasure of
                            seeing you at the City of Washington.
                        I also send you some Nectarine grafts, the fruit of which is superior to any thing of the kind I ever tasted.
                            They are called the Rose coloured Nectarines, they are of the free stone kind, are large and of a tolerable deep red on the
                            out side.
                        I have sent Mr. Madison a few of the seed of these strawberrys, which I have requested him to divide with
                            you.
                        I have put up the vines in the mode you recommended, and hope they will get safe to hand & prosper. They
                            are found to succeed best by heaping them in bunches, and not suffer the vines to run together, and when the weather
                            becomes hot and dry they ought to be watered.
                        There are among the grafts two Peach grafts called the Magdoline peach the bark of the two is quite yellow
                            the blossom white and the fruit is said to be of good quality None of mine have come to perfection but the tree really is
                            a curiosity being almost as yellow as the golden Willow. I succeeded very well in ingrafting the Nectarines on the peach
                            stock.
                        I have sent both Mr Madison & Genl Dearborn a similar package to yours I therefore hope out of the three
                            that some of each of the fruit may be saved.
                        I pray you Sir to accept assurances of the high respect & esteem of
                  Your Obt. Hble. Servt.
                        
                            James Taylor
                     
                        
                        
                            The President   Belle Vue 3d Feby 1806
                            I have thought proper to add a few more of the peach cutings supposing them a curiosity, never having
                                seen any of the kind in Virginia. If Mr. Madison should wish any more of the peach The president will please to divide
                                with him. I shall send on some of the Detroit apple as soon as I can procure them. Those I have now only grafted last
                                season I will not furnish Grafts this season.
                            Respectfully
                        
                        
                            James Taylor
                     
                        
                        
                            
                                [in TJ’s hand]:
                     
                        
                           
                              
                              Monthly strawberry vines
                           
                           
                              Rose cold.
                              Nectarine grafts. clearstone
                           
                           
                              
                              2. Magdalene peach cuttings.
                           
                           
                              
                              a bundle of do.
                           
                        
                     
                            
                        
                    